Citation Nr: 1618666	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-09 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for low back disability from November 1, 2009.

2.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

[The issue of entitlement to clothing allowance benefits for the year 2013 pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 is addressed in a separate document.]



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1992.

These matters come before the Board of Veterans' Appeals on appeal from March 2010 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the Veteran requested a Board hearing on his April 2013 substantive appeal (VA Form 9), he subsequently withdrew that request in January 2016.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Additional development is needed before the Board decides the issues on appeal.  

While the Veteran was afforded a VA spine examination in August 2014, it is unclear from the evidence whether his low back disability has subsequently gotten worse.  The August 2014 examination report reflects that the Veteran demonstrated forward flexion of the thoracolumbar spine to 70 degrees and was only noted to use a brace for his back.  A subsequent June 2015 private record, however, indicates that his forward flexion was limited to 45 degrees, that he now requires the use of a can for ambulation, and that he has difficulty walking and sitting for a significant period of time.  As the medical evidence suggests a possible worsening of the Veteran's low back disability, he must be afforded a new examination in order to determine the current degree of severity of the back disability with radiculopathy and the impact of the back disability with radiculopathy on his employability.

Moreover, since a remand of all issues is required, the VA examiner or examiners should also address the impact of all of the Veteran's service-connected disabilities on his employability.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake all indicated development to obtain all outstanding medical records pertinent to the claims on appeal.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran so notified.

2.  Then, afford the Veteran a VA examination or examinations in order to determine the current degree of severity of his service-connected low back disability with bilateral radiculopathy and the effects of these disabilities and his other service-connected disabilities on his employability.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  

All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s). 

The examiner(s) should also provide an assessment of the effects of the back disability with bilateral radiculopathy on the Veteran's ability to maintain employment and an opinion as to whether the back disability and bilateral radiculopathy are sufficient by themselves, or in concert with his other service-connected disabilities, to render him unemployable.

The rationale for all opinions offered must be provided.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Thereafter, the RO or the AMC should readjudicate the claims on appeal, to include whether the TDIU claim should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded the requisite period of time to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




